EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Tsung Wu (Reg. No. 78,793) on 3/7/22.

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A method of caching in multi-layer network structures of fifth-generation (5G), wherein the multi-layer network structures include[[s]] a plurality of access points, a Collaborative Caching Entity (CCE), and a content server, the method defines a four-phases cyclical process comprising:
in phase one:
a. controlling whether a first requested content is available in a cache of a[[n]] first access point connected to a first user, when the first user sends a first request[[s]] for the first requested content;
b. delivering the first requested content by fulfilling the first first access point connected to the first user in case the first requested content is available in the cache of the first access point connected to the first user;
first request to the content server over the CCE and delivering the first requested content to the first user in case the first requested content is unavailable in the cache of the first access point connected to the first user;
d. introducing the first requested content as a new file into a caching algorithm, and caching the new file in at least one of the plurality of access points according to a first result of the caching algorithm;
e. repeating steps (a)-(d) and when at least one cache of the plurality of the access points converges, the process enters phase two;
in phase two:
f. deleting, by at least one cache of the plurality of access points, a least requested file;
g. transmitting a second request to the CCE in response of a second content request requesting a second requested content by a second user, wherein the CCE detects whether there is a[[n]] second access point close to the second user; when there is a[[n]] second access point close to the second user, detecting whether the second requested content is available at the second access point close to the second user or at of the plurality of access points; when the second requested content is available at the second access point close to the second user or at second user to the second access point close to the second user or to 
h. controlling a cache of the CCE in case the second requested content is unavailable in neither a cache of the second access point close to the second user nor a cache of second requested content is available in the cache of the CCE, delivering the second requested content to the second user over the second access point close to the second user; when the second requested content is not available in the cache of the CCE, requesting the second requested content from the content server and introducing the second requested content into the caching algorithm while presenting the second requested content to the second user, wherein caching the second requested content is according to [[the]]a second result of the caching algorithm;
i. repeating steps (f)-(h) and when the cache of the CCE is full or converged, the process enters phase three;
in phase three:
j. controlling a cache of a[[n]] third access point close to a third user in response of a third request for a third requested content by the third user; directing the third requested content directly to the third user when [[the]] the third requested content is available in the cache of the third access point close to the third user; checking whether the third requested content is available in another access point around the third user when the third requested content is not available in the cache of the third access point close to the third user; performing a handover by transmitting the third user to the another access point when the third requested content is available in a cache of the another access point; 
k. controlling the cache of the CCE when the cache of the CCE is full or converged; transmitting the third requested content to the third user over the third access point close to the third user when the third requested content is not in any of the caches of the plurality of access points but in the cache of the CCE ; requesting the third requested content from the content server and delivering the third requested content to the third user when the third requested content is not in any of the caches of the plurality of access points and is not in the cache of the CCE;
l. monitoring [[the]] a hit rate of the CCE;
m. repeating steps (j)-(l) and when the hit rate of the CCE below a first predetermined value, the process enters phase four;
in phase four:
n. controlling a cache of a[[n]] fourth access point close to a fourth user when the fourth user requests a fourth requested content; directing the fourth requested content directly to the fourth user when the fourth requested content is available in the cache of the fourth access point close to the fourth user; controlling caches of neighboring access points when the fourth requested content is not available in the cache of the fourth access point close to the fourth user; transferring the fourth user to the neighboring access points when the fourth requested content is available in the caches of the neighboring access points; delivering the fourth content request to the CCE and controlling the cache of the CCE when the fourth requested content is not available in the neighboring access points; transmitting the fourth requested content to the cache of the fourth access point close to the fourth user when the fourth requested content is available in the cache of the CCE; requesting the fourth requested content from the content server and introducing the fourth requested content into the caching algorithm in case the fourth requested content is not available in the cache of the CCE and caching the fourth requested content according to [[the]]a third result of the caching algorithm; 
o. monitoring the hit rate of the CCE;
p. repeating steps (n)-(o) and when the hit rate of the CCE exceed a second predetermined value, the process returns to phase one and continues to perform the steps in phase one.

Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method of caching in multi-layer network structures of fifth-generation (5G), wherein the multi-layer network structures include a plurality of access points, a Collaborative Caching Entity (CCE), and a content server, the method defines a four-phases cyclical process comprising: in phase one: a. controlling whether a first requested content is available in a cache of a first access point connected to a first user, when the first user sends a first request for the first requested content; b. delivering the first requested content by fulfilling the first request through the first access point connected to the first user in case the first requested content is available in the cache of the first access point connected to the first user; c. transmitting the first request to the content server over the CCE and delivering the first requested content to the first user in case the first requested content is unavailable in the cache of the first access point connected to the first user; d. introducing the first requested content as a new file into a caching algorithm, and caching the new file in at least one of the plurality of access points according to a first result of the caching algorithm; e. repeating steps (a)-(d) and when at least one cache of the plurality of the access points converges, the process enters phase two; in phase two: f. deleting, by at least one cache of the plurality of access points, a least requested file; g. transmitting a second request to the CCE in response of a second content request requesting a second requested content by a second user, wherein the CCE detects whether there is a second access point close to the second user; when there is a second access point close to the second user, detecting whether the second requested content is available at the second access point close to the second user or at other access point of the plurality of access points; when the second requested content is available at the second access point close to the second user or at the other access point, performing a handover of the second user to the second access point close to the second user or to the other access point; h. controlling a cache of the CCE in case the second requested content is unavailable in neither a cache of the second access point close to the second user nor a cache of the other access point; when the second requested content is available in the cache of the CCE, delivering the second requested content to the second user over the second access point close to the second user; when the second requested content is not available in the cache of the CCE, requesting the second requested content from the content server and introducing the second requested content into the caching algorithm while presenting the second requested content to the second user, wherein caching the second requested content is according to a second result of the caching algorithm; i. repeating steps (f)-(h) and when the cache of the CCE is full or converged, the process enters phase three; in phase three: j. controlling a cache of a third access point close to a third user in response of a third request for a third requested content by the third user; directing the third requested content directly to the third user when the third requested content is available in the cache of the third access point close to the third user; checking whether the third requested content is available in another access point around the third user when the third requested content is not available in the cache of the third access point close to the third user; performing a handover by transmitting the third user to the another access point when the third requested content is available in a cache of the another access point; k. controlling the cache of the CCE when the cache of the CCE is full or converged; transmitting the third requested content to the third user over the third access point close to the third user when the third requested content is not in any of the caches of the plurality of access points but in the cache of the CCE ; requesting the third requested content from the content server and delivering the third requested content to the third user when the third requested content is not in any of the caches of the plurality of access points and is not in the cache of the CCE; l. monitoring a hit rate of the CCE; m. repeating steps (j)-(l) and when the hit rate of the CCE below a first predetermined value, the process enters phase four; in phase four: n. controlling a cache of a fourth access point close to a fourth user when the fourth user requests a fourth requested content; directing the fourth requested content directly to the fourth user when the fourth requested content is available in the cache of the fourth access point close to the fourth user; controlling caches of neighboring access points when the fourth requested content is not available in the cache of the fourth access point close to the fourth user; transferring the fourth user to the neighboring access points when the fourth requested content is available in the caches of the neighboring access points; delivering the fourth content request to the CCE and controlling the cache of the CCE when the fourth requested content is not available in the neighboring access points; transmitting the fourth requested content to the cache of the fourth access point close to the fourth user when the fourth requested content is available in the cache of the CCE; requesting the fourth requested content from the content server and introducing the fourth requested content into the caching algorithm in case the fourth requested content is not available in the cache of the CCE and caching the fourth requested content according to a third result of the caching algorithm; o. monitoring the hit rate of the CCE; p. repeating steps (n)-(o) and when the hit rate of the CCE exceed a second predetermined value, the process returns to phase one and continues to perform the steps in phase one” in light of other features as recited in independent claim 1.

“Westberg et al.” (US PGPUB 2013/0013726) (Hereinafter Westberg) discloses a method for optimizing the distribution of data objects between caches in a cache domain of a resource limited network.
Westberg does not explicitly disclose a method of caching in multi-layer network structures of fifth-generation (5G), wherein the multi-layer network structures include a plurality of access points, a Collaborative Caching Entity (CCE), and a content server, the method defines a four-phases cyclical process comprising: in phase one: a. controlling whether a first requested content is available in a cache of a first access point connected to a first user, when the first user sends a first request for the first requested content; b. delivering the first requested content by fulfilling the first request through the first access point connected to the first user in case the first requested content is available in the cache of the first access point connected to the first user; c. transmitting the first request to the content server over the CCE and delivering the first requested content to the first user in case the first requested content is unavailable in the cache of the first access point connected to the first user; d. introducing the first requested content as a new file into a caching algorithm, and caching the new file in at least one of the plurality of access points according to a first result of the caching algorithm; e. repeating steps (a)-(d) and when at least one cache of the plurality of the access points converges, the process enters phase two; in phase two: f. deleting, by at least one cache of the plurality of access points, a least requested file; g. transmitting a second request to the CCE in response of a second content request requesting a second requested content by a second user, wherein the CCE detects whether there is a second access point close to the second user; when there is a second access point close to the second user, detecting whether the second requested content is available at the second access point close to the second user or at other access point of the plurality of access points; when the second requested content is available at the second access point close to the second user or at the other access point, performing a handover of the second user to the second access point close to the second user or to the other access point; h. controlling a cache of the CCE in case the second requested content is unavailable in neither a cache of the second access point close to the second user nor a cache of the other access point; when the second requested content is available in the cache of the CCE, delivering the second requested content to the second user over the second access point close to the second user; when the second requested content is not available in the cache of the CCE, requesting the second requested content from the content server and introducing the second requested content into the caching algorithm while presenting the second requested content to the second user, wherein caching the second requested content is according to a second result of the caching algorithm; i. repeating steps (f)-(h) and when the cache of the CCE is full or converged, the process enters phase three; in phase three: j. controlling a cache of a third access point close to a third user in response of a third request for a third requested content by the third user; directing the third requested content directly to the third user when the third requested content is available in the cache of the third access point close to the third user; checking whether the third requested content is available in another access point around the third user when the third requested content is not available in the cache of the third access point close to the third user; performing a handover by transmitting the third user to the another access point when the third requested content is available in a cache of the another access point; k. controlling the cache of the CCE when the cache of the CCE is full or converged; transmitting the third requested content to the third user over the third access point close to the third user when the third requested content is not in any of the caches of the plurality of access points but in the cache of the CCE ; requesting the third requested content from the content server and delivering the third requested content to the third user when the third requested content is not in any of the caches of the plurality of access points and is not in the cache of the CCE; l. monitoring a hit rate of the CCE; m. repeating steps (j)-(l) and when the hit rate of the CCE below a first predetermined value, the process enters phase four; in phase four: n. controlling a cache of a fourth access point close to a fourth user when the fourth user requests a fourth requested content; directing the fourth requested content directly to the fourth user when the fourth requested content is available in the cache of the fourth access point close to the fourth user; controlling caches of neighboring access points when the fourth requested content is not available in the cache of the fourth access point close to the fourth user; transferring the fourth user to the neighboring access points when the fourth requested content is available in the caches of the neighboring access points; delivering the fourth content request to the CCE and controlling the cache of the CCE when the fourth requested content is not available in the neighboring access points; transmitting the fourth requested content to the cache of the fourth access point close to the fourth user when the fourth requested content is available in the cache of the CCE; requesting the fourth requested content from the content server and introducing the fourth requested content into the caching algorithm in case the fourth requested content is not available in the cache of the CCE and caching the fourth requested content according to a third result of the caching algorithm; o. monitoring the hit rate of the CCE; p. repeating steps (n)-(o) and when the hit rate of the CCE exceed a second predetermined value, the process returns to phase one and continues to perform the steps in phase one.

“Lau et al.” (US PGPUB 2015/0142914) (Hereinafter Lau) discloses cooperative caching in wireless networks by receiving requests for content from mobile devices, determining contents of cache memories and transmitting the content files based on the contents of the cache memories.
Lau does not explicitly disclose a method of caching in multi-layer network structures of fifth-generation (5G), wherein the multi-layer network structures include a plurality of access points, a Collaborative Caching Entity (CCE), and a content server, the method defines a four-phases cyclical process comprising: in phase one: a. controlling whether a first requested content is available in a cache of a first access point connected to a first user, when the first user sends a first request for the first requested content; b. delivering the first requested content by fulfilling the first request through the first access point connected to the first user in case the first requested content is available in the cache of the first access point connected to the first user; c. transmitting the first request to the content server over the CCE and delivering the first requested content to the first user in case the first requested content is unavailable in the cache of the first access point connected to the first user; d. introducing the first requested content as a new file into a caching algorithm, and caching the new file in at least one of the plurality of access points according to a first result of the caching algorithm; e. repeating steps (a)-(d) and when at least one cache of the plurality of the access points converges, the process enters phase two; in phase two: f. deleting, by at least one cache of the plurality of access points, a least requested file; g. transmitting a second request to the CCE in response of a second content request requesting a second requested content by a second user, wherein the CCE detects whether there is a second access point close to the second user; when there is a second access point close to the second user, detecting whether the second requested content is available at the second access point close to the second user or at other access point of the plurality of access points; when the second requested content is available at the second access point close to the second user or at the other access point, performing a handover of the second user to the second access point close to the second user or to the other access point; h. controlling a cache of the CCE in case the second requested content is unavailable in neither a cache of the second access point close to the second user nor a cache of the other access point; when the second requested content is available in the cache of the CCE, delivering the second requested content to the second user over the second access point close to the second user; when the second requested content is not available in the cache of the CCE, requesting the second requested content from the content server and introducing the second requested content into the caching algorithm while presenting the second requested content to the second user, wherein caching the second requested content is according to a second result of the caching algorithm; i. repeating steps (f)-(h) and when the cache of the CCE is full or converged, the process enters phase three; in phase three: j. controlling a cache of a third access point close to a third user in response of a third request for a third requested content by the third user; directing the third requested content directly to the third user when the third requested content is available in the cache of the third access point close to the third user; checking whether the third requested content is available in another access point around the third user when the third requested content is not available in the cache of the third access point close to the third user; performing a handover by transmitting the third user to the another access point when the third requested content is available in a cache of the another access point; k. controlling the cache of the CCE when the cache of the CCE is full or converged; transmitting the third requested content to the third user over the third access point close to the third user when the third requested content is not in any of the caches of the plurality of access points but in the cache of the CCE ; requesting the third requested content from the content server and delivering the third requested content to the third user when the third requested content is not in any of the caches of the plurality of access points and is not in the cache of the CCE; l. monitoring a hit rate of the CCE; m. repeating steps (j)-(l) and when the hit rate of the CCE below a first predetermined value, the process enters phase four; in phase four: n. controlling a cache of a fourth access point close to a fourth user when the fourth user requests a fourth requested content; directing the fourth requested content directly to the fourth user when the fourth requested content is available in the cache of the fourth access point close to the fourth user; controlling caches of neighboring access points when the fourth requested content is not available in the cache of the fourth access point close to the fourth user; transferring the fourth user to the neighboring access points when the fourth requested content is available in the caches of the neighboring access points; delivering the fourth content request to the CCE and controlling the cache of the CCE when the fourth requested content is not available in the neighboring access points; transmitting the fourth requested content to the cache of the fourth access point close to the fourth user when the fourth requested content is available in the cache of the CCE; requesting the fourth requested content from the content server and introducing the fourth requested content into the caching algorithm in case the fourth requested content is not available in the cache of the CCE and caching the fourth requested content according to a third result of the caching algorithm; o. monitoring the hit rate of the CCE; p. repeating steps (n)-(o) and when the hit rate of the CCE exceed a second predetermined value, the process returns to phase one and continues to perform the steps in phase one.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
March 7, 2022